                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

OUYEINC LTD.,
                                                 Case No. 20 cv 3490
                         Plaintiff,

       v.

Alucy and et al.,

                         Defendants.



                        NOTICE OF DISMISSAL UNDER RULE 41(a)(1)


       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Ouyeinc Ltd.

(“Ouyeinc” or “Plaintiff”) hereby dismisses this action with prejudice pursuant to settlement as

to the following Defendants:

              Defendant Name                                       Line No.

                    2011io000oi                                        88

               Xcellent Global                                         73

                    Kids Partner                                       44

                     DDLBiz                                            25



This matter remains pending against all other Defendants.

DATED July 29, 2020                                 Respectfully submitted,

                                                    /s/ James A. Karamanis
                                                    James A. Karamanis (ARDC# 6203479)
                                                    Barney & Karamanis, LLP
                                                    Two Prudential Plaza
                                                    180 N. Stetson, Ste 3050
Chicago, IL 60601
Tel.: 312/553-5300
James@bkchicagolaw.com
ATTORNEY FOR PLAINTIFF Ouyeinc Ltd.
